                 Case 20-12456-JTD              Doc 199        Filed 10/27/20         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



     In re:                                                  Chapter 11

     RTI HOLDING COMPANY, LLC, et al,1                       Case No. 20-12456 (JTD)

     Debtors.                                                (Jointly Administered)

                                                             Hearing Date: November 3, 2020 at 1:00 p.m. ET
                                                             Objection Deadline:
                                                             October 29, 2020 at 4:00 p.m. ET2
                                                             Related to Docket Nos. 51, 85, 87, 198




     JOINDER OF MEEKER FAMILY LIMITED PARTNERSHIP AND WILLIAM V.
    MEEKER TO OBJECTION OF BRIXMOR OPERATING PARTNERSHIP LP, CGI 3,
     LP, SCF RD FUNDING IV, LLC, STORE MASTER FUNDING XIII, LLC, STORE
    MASTER FUNDING XIV, LLC AND STORE SPE RUBY TUESDAY 2017-8, LLC TO
      MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
       AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
    PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 364(C)(1), 364(C)(2), 364(C)(3), 364(C)(1),
     AND 364(E) OF THE BANKRUPTCY CODE AND (B) USE CASH COLLATERAL
      PURSUANT TO 11 U.S.C. § 363, (II) GRANTING ADEQUATE PROTECTION
                 PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364,
                     AND (III) SCHEDULING FINAL HEARING

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s U.S. tax identification number
are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.
2
  Extended by agreement.
                   Case 20-12456-JTD            Doc 199         Filed 10/27/20      Page 2 of 3




           Landlords Meeker Family Limited Partnership and William V. Meeker (collectively,

"Landlords") hereby join in the Objection of Brixmor Operating Partnership LP, CGI 3, LP,

SCF RD Funding IV, LLC, STORE Master Funding XIII, LLC, STORE Master Funding XIV,

LLC amd STORE SPE RUBY TUESDAY 2017-8, LLC [Docket No. 198] (the “Objection”) to
Motion of Debtors For Entry Of Interim And Final Orders (I) Authorizing Debtors To (A) Obtain

Postpetition Financing Pursuant To 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3),

364(d)(1), And 364(e) And (B) Use Cash Collateral Pursuant To 11 U.S.C. § 363, (II) Granting

Adequate Protection Pursuant To 11 U.S.C. §§ 361, 362, 363, And 364, And (III) Scheduling

Final Hearing (the “Financing Motion”)[D.I. 51],3 and respectfully state as follows:

I.         JOINDER IN OBJECTIONS
           1.       Landlords are lessors of the Debtors with respect to various leases for restaurants

locations more particularly described in Exhibit "A" hereto. Landlords hereby join in the

Objection [Docket No. 198] and any other landlord's objection to the Motion and adopt the

arguments and authorities advanced therein. Landlords expressly request that the Court enter an

order: (i) requiring the budget approved in connection with the final order on the Motion to

include monies set aside for all post-petition rent (including for the months of November and

December 2020); (ii) denying a waiver of section 506(c) and section 552 of the Bankruptcy

Code; and (iii) granting such other and further relief as the Court deems is proper under the

circumstances.

II.        RESERVATION OF RIGHTS
           2.       Landlords reserve the right to further object to the Motion based upon any new

information provided by the Debtors or upon any different relief requested by the Debtors.

           WHEREFORE, Landlords respectfully request that the Court grant relief consistent with

the other landlord objections to the Motion and this Joinder.




3
     Capitalized terms used but not otherwise defined here shall have the meanings ascribed to them in the Financing
     Motion and accompanying documents.


                                                          -2-
            Case 20-12456-JTD   Doc 199      Filed 10/27/20   Page 3 of 3



Dated: October 27, 2020
Wilmington, Delaware              /s/ Leslie C. Heilman
                                  Leslie C. Heilman, Esquire (No. 4716)
                                  Laurel D. Roglen, Esquire (No. 5759)
                                  BALLARD SPAHR LLP
                                  919 North Market Street, 11th Floor
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 252-4465
                                  Facsimile: (302) 252-4466
                                  E-mail: heilmanl@ballardspahr.com
                                           roglenl@ballardspahr.com

                                          and

                                  Michael s. Greger, Esquire
                                  ALLEN MATKINS LECK GAMBLE MALLORY
                                  & NATSIS LLP
                                  1900 Main Street, Fifth Floor
                                  Irvine, CA 92614-7321
                                  Telephone: (949) 553-1313
                                  E-mail: mgreger@allenmatkins.com

                                  Attorneys for Meeker Family Limited Partnership
                                  and William V. Meeker




                                       -3-
